Title: From Louisa Catherine Johnson Adams to John Adams, 18 August 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington. 18th August 1820
				
				As I have already said every thing on the subject of your last which was necessary I will only make one observation which is that reputation is always proved by actions and the less we say about generally the better we guard it and preserve it—You are now verging on the Vacation. Are you likely to have a brilliant Commencement? who are the graduates of Note?—Who makes an entertainment?—. We are here as dull as bad weather oppressive heat and stagnant Water can make us—Your father more deeply immersed in business than ever and less capable of participating in any domestic enjoyments if we had an usual—his whole mind is so intent on weights and measures that you would suppose his very existence depended on this report— We sometimes have a little Star gazing of an evening but the malignant influence of the Mosquitoes almost always drive me into the House and I am forced to amuse myself with stupid Loto because I can neither see to read or work—Of my garden you have often heard me talk its luxuriance in Weeds would defy description even the enraptured fancy of the Poets would scarcely paint them in their varied forms hues clustering thick oer flower and shrub till all is lost in one vast ruin and confusion—In this chaotic pickle I will leave it and trouble you no further with my scenic pictures—Charles is well and very anxious to adopt your plan I wanted him to go on with Mr. Bailey but he did not like and now that this opportunity is gone he regrets it. Your father has had a letter from Mr. Boylston in which he says he is very ill and seems to hint that his career will soon be over—have you heard anything of it? how is your Grandfather?I will this epistle of questions and desiring you to give my love to George and to tell not to scorn his Mothers mite assure you of the kindest affection of your Mother
				
					L. C. Adams
				
				
			